Citation Nr: 1118350	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  95-41 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to an effective date prior to August 14, 1996 for the grant of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1978, April 1979 to June 1979, April 1980 to August 1980, November 1980 to May 1981, and May 1987 to May 1988.  The Veteran also served a period of active duty for training in the Air Force Reserves prior to his May 1987 enlistment into active duty in the Air Force.

The matter of service connection for an acquired psychiatric disorder was initially before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for a psychiatric disorder.  A January 1997 rating decision of the Winston-Salem, North Carolina RO denied service connection for bilateral hearing loss.

Historically, a July 1989 Board decision denied service connection for an acquired psychiatric disorder on the basis that it pre-existed service and was not aggravated during service.  That decision was upheld by the Court of Appeals for Veterans Claims (Court) in June 1991.

The Veteran subsequently applied to reopen that claim.  He testified before a Decision Review Officer (DRO) at the RO in September 1996 and before the undersigned Acting Veterans Law Judge in July 1997.  Transcripts of these hearings are of record.  In September 1997, the Board remanded the case for further development.

In June 1999, the Board referred the psychiatric disorder claim to the Veterans Health Administration (VHA) for an advisory medical opinion.  In November 1999, the Board found that new and material evidence had not been submitted to reopen the claim of service connection for a psychiatric disorder and denied service connection for bilateral hearing loss.  The appellant appealed that decision to the Court; in February 2001, the Court vacated the November 1999 Board decision for compliance with the newly enacted Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  The Board remanded the case to the RO in August 2001 for that purpose.  The case was remanded again in July 2003 for evidentiary development.

A July 2004 Board decision found that new and material evidence, in the form of additional service personnel and treatment records, had been submitted which was sufficient to reopen the claim of service connection for an acquired psychiatric disorder but the claim was denied on de novo review.  The claim of service connection for bilateral hearing loss was remanded for further development.

The Veteran appealed the July 2004 Board denial of service connection for an acquired psychiatric disorder.  In August 2006, the Court vacated that part of the July 2004 Board decision which denied service connection on a de novo basis and remanded the case for compliance with the instructions in a Joint Motion for Remand, which was incorporated by reference into the Court's August 2006 Order.

An August 2006 rating decision granted service connection for hearing loss in the left ear, rated noncompensable, effective August 14, 1996 and granted service connection for bilateral tinnitus, rated 10 percent, effective December 1, 2004.  The Veteran appealed these decisions.

In January 2008, the Board remanded the claims for further development and clarification from the Veteran's attorney regarding his arguments and whether the Veteran desired a hearing.  A March 2008 Report of Contact indicates the Veteran desired a hearing on the issue of hearing loss.  In April 2008 argument, the Veteran's attorney stated that he was submitting argument in lieu of a personal appearance at a hearing and that the Veteran would not attend the DRO hearing that had been scheduled in April 2008.  In a subsequent VA Form 9 (submitted in response to September 2008 supplemental statements of the case (SSOCs) on all issues that were already in appellate status) the Veteran's attorney indicated that the Veteran did not desire a hearing before the Board.  Hence, the Board finds that due process procedures have been met as the record reflects the Veteran no longer wishes to appear at a hearing before a DRO or the Board regarding his hearing loss claims.

In a January 2009 decision the Board denied the Veteran's claim for service connection for a psychiatric disorder, denied his claim for service connection for right ear hearing loss, denied his claim for a compensable rating for left ear hearing loss, denied his claim for a rating in excess of 10 percent for tinnitus, and denied his claim for an earlier effective date for the grant of service connection for tinnitus.  This decision also remanded a claim for an earlier effective date for the grant of service connection for left ear hearing loss for issuance of a statement of the case.

In August 2010, the Court vacated the January 2009 Board decision to the extent that it denied service connection for a psychiatric disorder and right ear hearing loss and to the extent it denied a compensable rating for left ear hearing loss, and remanded the case for compliance with the instructions in a Joint Motion to Vacate and Remand in Part, which was incorporated by reference into the Court's August 2010 Order.

In April 2011 the Veteran's attorney submitted additional medical evidence along with a waiver of RO review of this evidence.

The issue of service connection for right ear hearing loss and the issue of an increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During the Veteran's final period of active service, from May 1987 to May 1988, there was a chronic increase in the severity of the Veteran's pre-existing schizophrenia, beyond the natural progression of the disease.

2.  The Veteran's initial claim for service connection for hearing loss was received on August 14, 1996, which was more than a year after his discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1153, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010).

2.  The criteria for an effective date prior to August 14, 1996, for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In light of the full grant of benefits with regard to the claim for service connection for a psychiatric disorder, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the claim for an effective date prior to August 14, 1996 for the grant of service connection for left ear hearing loss, this appeal arises from the Veteran's disagreement with the initial assignment of an effective date following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  Additionally, the Board notes that the RO sent the Veteran VCAA notice regarding effective dates by a letter dated in March 2006.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, and private medical records.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at hearings before a DRO and before a Veterans Law Judge.  The Veteran has not asserted, and the record does not indicate, that there are any additional pertinent records obtainable that are pertinent to the earlier effective date claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Psychiatric Disorder

As explained below, the Board finds that the Veteran's pre-existing schizophrenia was aggravated by the Veteran's final period of active service.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service." The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Medical records reveal that the Veteran was committed to a private hospital in August 1979.  The discharge diagnoses were paranoid schizophrenia and personality disorder with behavioral problems.

Medical records dated from May 1981 to November 1985 reveal that the Veteran received periodic inpatient treatment at a private hospital for paranoid schizophrenia.  

On June 1986 Air Force enlistment examination no psychiatric disability was found.  In December 1987 the Veteran drove to his base but was denied entry because he was unable to produce his identification.  The Veteran tried to walk on base and was apprehended.  He was taken to a VA hospital.  The VA diagnoses were atypical psychosis and chronic type paranoid schizophrenia, moderately severe.  The Veteran was taken from the VA hospital to an Air Force hospital.  The Air Force hospital summary notes that the Veteran had a past history of numerous psychotic episodes, and that the Veteran had experienced frequent relapses.  The examiner stated that it seemed the Veteran had been having fewer relapses and more insight into his condition.  To the examiner, it seemed that the Veteran had achieved a better adaptation over the years.  It was noted the Veteran had gone almost two years without a psychotic episode.  The Veteran had been off medication for seven or eight months and practically symptom free, before having a relapse in December 1987.  The diagnosis was chronic paranoid schizophrenia with acute exacerbation.  An April 1988 Medical Board Report notes that the Veteran had chronic paranoid schizophrenia with an acute exacerbation.  It was further noted that the Veteran's active phase symptoms were in remission.  There were a few residual phase symptoms.  The report stated the Veteran's schizophrenia existed prior to service and that it was not permanently aggravated by service.

A July 1989 SSA decision granted the Veteran disability benefits based on psychiatric impairment.  

At a September 1996 DRO hearing, the Veteran testified that he had a psychiatric disability prior to his enlistment in the Air Force.  He asserted that his psychiatric disability was aggravated by his Air Force service.

In an April 1997 letter, the Veteran's treating physician, S. E., M.D., stated that factors that could aggravate symptoms of schizophrenia were "abundant and often relatively individualistic." She indicated that in general, stress was the problematic factor and "could include such things as deadlines, production demands, changes in routine, unpredictable social situations, closed spaces, or sometimes completely unboundaried settings, criticism, personal intrusiveness, physical illness and contradictory demands.

At the July 1997 Board hearing, the Veteran testified that he had been seeing Dr. S. E. on a regular basis for the past 8 to 10 months.  He asserted that his medical condition got worse while he was in the Air Force.

On January 1998 VA psychiatric examination, the Veteran provided a history of psychiatric illness with treatment beginning while he was in high school.  He stated he had been admitted to a State hospital at the age of 16 and had been hospitalized subsequently on a number of occasions in psychiatric units.  The Veteran related that his various hospitalizations were usually necessary because of acute paranoid agitation.  The examiner reviewed the Veteran's claims file prior to completing the examination.  The diagnosis was psychotic disorder, not otherwise specified; it was noted as previously having been diagnosed as schizophrenia.  The examiner stated that, "In the opinion of the undersigned, an opinion concerning possible aggravation of the Veteran's schizophrenia by his military service would be speculative."

In July 1999, a VHA psychiatrist reviewed the entire claims folder and reported that the records showed the Veteran's diagnosis from the age of 16 to the present had varied from adjustment disorder to schizophrenia disorder, paranoid type, with schizo-affective disorder and bipolar disorder represented also.  He indicated each diagnosis could best be seen as a description of the person's presentation at that point in time, and each diagnosis in the case was reportedly well supported by the clinical evidence.  The diagnosis of paranoid schizophrenia was reported to be the best applicable diagnosis for the Veteran's status.  

It was the psychiatrist's opinion that the Veteran's illness as documented in the record was one of remissions and exacerbations, not followed by cognitive decline.  He stated that when the Veteran followed his plan of care and continued his medications, his course of illness had run more smoothly.  He opined that, "there was no evidence of record that his condition was aggravated by his period of active duty and it is not 'at least as likely' that his condition was aggravated by his periods of active service."

A June 2008 statement from the Veteran's mother indicates that she noticed the Veteran's mental capacity was greatly affected between the time he entered service and upon his separation.  She reported that he cannot remember simple events, gets confused, and has a short attention span.  She believed the military had negatively affected his mental state.

A private psychiatrist provided an opinion in support of the Veteran's claim in March 2011.  The psychiatrist noted that he had interviewed the Veteran and had reviewed the Veteran's medical record.  In his report the psychiatrist gave a thorough description of the Veteran's psychiatric history.  The psychiatrist opined that the pressures and stress placed on the Veteran while in the Air Force were too much for the Veteran to handle and he eventually decompensated into a chronically and pervasively mentally ill man.  The psychiatrist pointed out that in December 1987 the Veteran developed agitated behavior, was physically threatening and was described as acutely psychiatrically ill.  The Veteran was transferred to Sheppard Air Force Base Hospital and hospitalized for a long period of time.  The psychiatrist agreed that the treatment at that time was noted to be for an acute exacerbation of a chronic disease, but he noted that this episode of psychosis moved the Veteran into a different level of severity regarding his psychiatric illness.  In the past the Veteran had robust responses to short-term treatment for his psychosis.  From this point forward there were no further remissions and the Veteran moved into a persistent psychotic state that is evidenced to this day.  He opined that the Veteran had simply had too many exacerbations of his schizophrenia to respond favorably to even extended treatment.  The psychiatrist opined that during the Veteran's last enlistment the Veteran became severely and pervasively mentally ill, resulting in a medical discharge in May 1988 and since that time the Veteran has been profoundly and severely disabled.  He further opined that the Veteran's last period of service permanently aggravated the Veteran's schizophrenia beyond the natural progression of the disease process. 

The evidence of record clearly shows that prior to the Veteran's Air Force service he was hospitalized on several occasions for psychotic symptoms.  The principal diagnosis was deemed to be paranoid schizophrenia.  The record of psychiatric treatment prior to his Air Force service is clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service.  The Board further notes that the Veteran himself has stated that his psychiatric disability existed prior to service.  Accordingly, the Board finds that the presumption of soundness has been rebutted, and that the Veteran's schizophrenia existed prior to service.

As the Veteran's psychiatric disorder became symptomatic during service, the Veteran is also entitled to a further presumption that his acquired psychiatric disorder was aggravated by his service; and this presumption likewise is rebuttable only by clear and unmistakable evidence of non-aggravation.  See Wagner, 370 F.3d at 1096.  The Board does not finds that there is clear and unmistakable evidence of non-aggravation.

The Board has considered that the April 1988 Medical Board Report states that the Veteran's schizophrenia existed prior to service and that it was not permanently aggravated by service, and has considered that the July 1999 VHA opinion that the exacerbation of symptoms during service was a temporary flare-up of the Veteran's pre-existing schizophrenia.  However, the fact remains that there must be clear and unmistakable evidence of non-aggravation.  In this case following an interview of the Veteran and the detailed review of the medical evidence, the private psychiatrist was of the opinion that the Veteran's schizophrenia was permanently aggravated by the Veteran's final period of active duty.  The Board notes that the March 2011 psychiatrist took into consideration the July 1999 VHA opinion and still came to the conclusion that the Veteran's schizophrenia worsened beyond the natural progression of the disease during service.  As noted by the March 2011 psychiatrist, the Veteran was psychiatrically stable prior to entering his final period of service and after a few months the stresses of service caused a psychotic episode resulting in several months of psychiatric hospitalization.  When weighing the above evidence the Board is unable to conclude that there is clear and unmistakable evidence that the Veteran's schizophrenia was not permanently aggravated by the Veteran's last period of active duty.  Accordingly, the Board finds that the Veteran's schizophrenia was permanently aggravated by the Veteran's last period of active duty and that service connection for schizophrenia, based on aggravation of a pre-existing disability, is warranted.

III.  Effective Date

The Veteran seeks an effective date prior to August 14, 1996, for the grant of service connection for left ear hearing loss.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case the Veteran was discharged from service in May 1988.  His initial claim for service connection for hearing loss was received more than a year after discharge from service, consequently the effective should be the date of receipt of claim, or date entitlement arose, whichever is later.  A thorough review of the record reveals no complaints of hearing loss prior to the date the Veteran first submitted his claim for service connection in August 1996.  There are no documents, statements, or medical records discussing hearing loss from the date of the Veteran's discharge and prior August 14, 1996.  Because the receipt of the Veteran's claim was on August 14, 1996, and since there is no evidence of either hearing loss or of a claim for service connection for hearing loss prior to that date, he is not entitled to an effective date prior to August 14, 1996 for the award of service connection.  Accordingly, an effective date prior to August 14, 1996 for the grant of service connection for left ear hearing loss is not warranted.


ORDER

Service connection for schizophrenia is granted.

An effective date prior to August 14, 1996 for the grant of service connection for left ear hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for right ear hearing loss and he seeks entitlement to a compensable rating for left ear hearing loss.  As noted above an August 2010 Court order vacated the Board's January 2009 denial of those claims.  The July 2010 Joint Motion states that these claims must be remanded in order that the Veteran's VA medical records dated from January 2002 to present maybe obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran currently has service connection in effect for left ear hearing loss and for tinnitus.  He has not had a VA audiological examination of the right ear since August 2008.  At that time the Veteran did not have hearing loss meeting the criteria of 38 C.F.R. § 3.385.  The Veteran should be provided a new audiological examination to determine his current level of hearing acuity.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from January 2002 to present.  

2.  Afford the Veteran a VA audiological examination to determine the current level of hearing acuity in both ears.  If any hearing loss is found, the examiner is specifically requested to fully describe the functional effects caused by such hearing loss.

3.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afford the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


